Citation Nr: 0706451	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure.   

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to a disability rating greater than 10 
percent for residuals of a gunshot wound to the left foot, 
Muscle Group X. 

4.  Entitlement to an initial disability rating greater than 
20 percent for Type II diabetes mellitus.   

5.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).   

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to August 14, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1969.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issue of service connection for erectile dysfunction is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicide.

2.  There is no evidence of treatment for skin cancer during 
service or for many years thereafter, and no medical evidence 
of a nexus between any current skin cancer and military 
service decades earlier, to include presumed exposure to 
herbicides.     

3.  The veteran's service-connected gunshot wound to the left 
foot is not manifested by any current residuals.  

4.  The veteran's Type II diabetes mellitus requires 
restricted diet and an oral hypoglycemic agent; there is no 
objective evidence that it restricts his activities, requires 
insulin, or that it involves episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations or twice a 
month visits to a diabetic care provider.  

5.  The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.

6.  Prior to August 14, 2003, the veteran had the following 
service-connected disabilities: a gunshot wound to the left 
foot, rated as 10 percent disabling; Type II diabetes 
mellitus, rated as 20 percent disabling; and PTSD, rated as 
30 percent disabling.  The combined service-connected 
disability rating is 50 percent.  

7.  Prior to August 14, 2003, the evidence did not 
demonstrate that the veteran is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Service connection for skin cancer, to include as due to 
herbicide exposure, is not established.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2006).

2.  The criteria for a disability rating greater than 10 
percent for residuals of a gunshot wound to the left foot, 
Muscle Group X, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.56, 4.73, 
Diagnostic Code 5310 (2006).    

3.  The criteria for an initial disability rating greater 
than 20 percent for Type II diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.119, Diagnostic Code 7913 (2006).  

4.  The criteria for an initial disability rating greater 
than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 
4.126, 4.130, Diagnostic Code 9411 (2006).  

5.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including malignant tumors).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  However, skin cancer is not on the 
list of diseases associated with herbicide exposure for 
purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  Accordingly, although the veteran did 
serve in Vietnam, the automatic presumption of service 
connection afforded for certain specific diseases associated 
with exposure to herbicides is not for application in this 
case.   

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  A VA treatment record dated in 
May 2001 reflected treatment for lesions on the ears and 
face.  A more recent treatment record dated April 2003 lists 
a skin anomaly and a skin disorder as current active 
problems.  

Even assuming a current diagnosis of skin cancer is 
appropriate, service connection must be denied.  In this 
respect, both service medical records (SMRs) and post service 
medical records until 30 years after service are negative for 
any complaint, treatment, or diagnosis of skin cancer.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Significantly, at no time have medical personnel attributed 
the veteran's skin problems to an incident or incidents of 
his active military service in the 1960s.  Accordingly, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for skin cancer.  38 
U.S.C.A. § 5107(b).  The claim is denied. 

The Board now turns to the increased rating claims.  
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected residuals of a gunshot wound 
to the left foot is currently evaluated as noncompensable 
under Diagnostic Code (Code) 5310, Muscle Group X (dorsal 
foot).  38 C.F.R. § 4.73.  SMRs show that in 1968 the veteran 
originally suffered a through by through gunshot wound over 
the base of third toe of the left foot.  At the time, there 
was a comminuted fracture with considerable spreading of the 
fragments.  

A noncompensable rating is assigned when there is a slight 
disability.  A 10 percent rating is assigned when there is a 
moderate or moderately severe muscle disability.  A 20 
percent rating is assigned when there is a severe disability. 
Id.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Evaluation of muscle injuries as slight, moderate, 
moderately severe, or severe, as set forth above, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).

Severe muscle disability occurs when there was a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The Board notes that other diagnostic codes for scar 
disabilities provide compensable disability ratings.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, and 
7805; Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
other manifestations).  However, the veteran does not allege, 
and the evidence of record does not reflect a tender or 
painful scar on the left foot.  In the absence of such 
symptomatology, the assignment of a separate evaluation under 
any of the above Diagnostic Codes is not warranted.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

The veteran underwent a VA examination of the feet in 
February 2003.  The examiner stated that the veteran did not 
have any current complaints pertaining to the gunshot wound 
to his left foot.  There is no allegation or evidence of the 
cardinal signs and symptoms of muscle disability.  The 
examiner simply found that there were no current residuals, 
providing evidence against this claim.  VA treatment records 
from 2000 to 2003 are also negative for any complaints 
regarding residuals of the gunshot wound to the left foot, 
providing clear evidence against the claim.  

Absent any residuals for the veteran's gunshot wound to the 
left foot, the Board finds that the evidence does not reflect 
severe disability to warrant a rating greater than 10 percent 
under Diagnostic Code 5310.  38 C.F.R. § 4.7.  In fact, the 
medical record does not clearly support the current 10 
percent evaluation assigned.  However, since the disability 
has been continuously rated as 10 percent disabling for over 
20 years, it cannot be reduced absent a showing of fraud.  
See 38 C.F.R. § 3.951(b).      

Therefore, the preponderance of the evidence is against an 
increased evaluation for the veteran's gunshot wound to the 
left foot.  38 C.F.R. § 4.3.

With regard to the Type II diabetes and PTSD disabilities on 
appeal, because the veteran appealed the initial rating 
assigned in the December 2001 rating decision on appeal, the 
Board must determine the appropriate evaluation from March 
and May of 2001 to the present, with the possibility of 
further "staged ratings" based upon the facts found during 
the periods in question.   Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The veteran's Type II diabetes mellitus disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7913.  38 C.F.R. § 4.119.  Under Diagnostic Code 7913, a 
rating of 20 percent is assigned for diabetes mellitus 
requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119.  
The next higher rating of 40 percent is assigned when the 
disability requires insulin, restricted diet, and regulation 
of activities.  A 60 percent disability rating is warranted 
when the diabetes mellitus requires insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

The evidence of record does not support a rating above the 20 
percent currently assigned.  That is, the February 2003 
examiner noted no history of ketoacidosis or hypoglycemic 
reactions that could entitle him to a higher rating.  There 
is no indication or allegation that the veteran has been 
hospitalized due to his diabetes.  He sees a diabetic care 
provider twice a year.  Most significantly, although the 
veteran is on an oral hypoglycemic agent, there is no 
evidence that he requires insulin.  VA treatment records in 
2000 and 2001 and a prior July 2001 VA examination show some 
evidence of restriction of activities with recommendations 
for exercise, but overall, there is no prescribed limiting or 
regulation of activities.  In sum, the VA examinations, VA 
treatment records, and the veteran's own statements provide 
strong evidence against a higher severity for this disorder.  

Based on the above, the Board cannot conclude that the 
veteran's diabetes disability is of the severity contemplated 
by the criteria for a higher 40 percent rating.  38 C.F.R. 
§ 4.7.  Accordingly, absent objective evidence of restriction 
of activities, insulin, ketoacidosis, hospitalization, or 
hypoglycemic reactions because of his diabetes mellitus, the 
preponderance of the evidence is against a disability rating 
greater than 20 percent.  38 C.F.R. § 4.3.  

The Board now turns to the issue of a higher initial rating 
beyond 30 percent for service-connected PTSD.  Mental 
disorders are evaluated under the general rating formula for 
mental disorders, a specific rating formula presented under 
38 C.F.R.  § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed within 38 C.F.R. § 4.130.  When 
evaluating a mental disorder, the evaluation must be based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).

The veteran's current service-connected PTSD is rated at 30 
percent under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The 
30 percent evaluation is effective from March 29, 2001, the 
date of receipt of the original claim for service connection 
for PTSD.

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent for a depressive 
disorder under the general rating formula for mental 
disorders is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id. 
  
In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  For instance, a score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  DSM-IV at 
46-47.  A score of 61-70 illustrates "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.   

A review of the reports of the October 2001 and February 2003 
VA psychiatric examiners reveal some occupational impairment 
(the October 2001 examiner noted reluctance to try a new 
profession), no flattened affect (affect was appropriate), no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech (speech was normal), no panic attacks more than once a 
week, no difficulty in understanding complex commands 
(thought process logical), no impairment of short and long-
term memory (some forgetfulness noted), no indication of 
impaired judgment (judgment was good), no impaired abstract 
thinking (thought process was normal), and no recent 
disturbances of mood (mood had improved from depressed at 
times in 2001 to generally positive by 2003).  There was also 
no evidence of delusions, hallucinations, or suicidal 
ideation.  His hygiene was normal and he was able to pursue 
basic activities of daily living, with the exception of 
difficulty driving.  

From 2001 to 2003, he showed general overall improvement in 
his condition including sleep patterns.  He is now more 
comfortable in his social relationships with friends and 
family.  VA outpatient treatment records by in large support 
these findings, providing more evidence against this claim.  

By 2003, his GAF score improved to 65, indicative of mild 
symptoms and impairment.  In 2001, his score was 58, 
indicative of moderate impairment.  Overall, the Board finds 
that the GAF scores, overall, reflect the 30% evaluation 
assigned throughout the appeal period.     

The Board finds that the VA examinations and treatment 
records, overall, provide significant evidence against a 
higher rating.

The reports of the October 2001 and February 2003 VA 
examiners also reflect the veteran's statements that he 
continues to drink alcohol every day.  He has previously been 
diagnosed with alcohol dependence, a disorder that has not 
been found to be related to service, providing highly 
probative evidence against a higher rating or a total rating.  

The veteran does not perceive any problem with alcohol 
according to the examiners, nor does he accept any treatment 
for the disorder.  Nonetheless, the law and regulations 
provide that compensation shall not be paid if the disability 
was the result of the person's own willful misconduct, to 
include the abuse of alcohol or drugs.  See 38 U.S.C.A. 
§§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 
2-97 (January 16, 1997).  

The Board adds that it does not find that either the 
veteran's diabetes or PTSD disability should be increased for 
any other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 126. 

Although the evidence does not demonstrate that the veteran 
has all of the symptoms listed for the 30 percent rating he 
is currently assigned, it is not required.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help 
differentiate between the different evaluation levels).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for his anxiety disorder.  38 C.F.R. § 4.3.  The 
appeal as to that issue is denied.  

Turning to the TDIU claim, disability ratings are determined 
by applying the criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

If, however, a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).    

In this respect, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van 
Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the veteran contends that he is unable to 
secure employment due to his service-connected Type II 
diabetes mellitus and PTSD.  See November 2002 TDIU 
application.  The veteran last worked as a heavy equipment 
(crane) operator in September 2001.  See VA Form 21-4192, 
Request for Employment Information.  Until September 2001, he 
had worked as a crane operator since discharge from military 
service in 1969.  The veteran has alleged variously that he 
was fired as a crane operator due to inability to handle 
pressure, painful feet, breathing difficulties, and feelings 
of dizziness.  The veteran's highest level of education was 
high school, from which he graduated in June 1964.  He is 
currently 61 years of age.  

The Board notes that in an August 2003 rating decision, the 
RO awarded the veteran a 100 percent schedular disability 
rating for his service-connected prostate cancer, effective 
as of August 14, 2003.  A claim for TDIU may not be 
considered when the veteran is otherwise in receipt of a 
total schedular evaluation for a service-connected 
disability. VAOPGCPREC 6-99.  Therefore, as of August 14, 
2003, the Board finds that the TDIU claim is moot.  However, 
the veteran still contends, and the Board will consider, 
whether the veteran is entitled to a TDIU rating prior to 
August 14, 2003.  

Additionally, with regard to the remand below on the issue of 
service connection for erectile dysfunction, there is no 
allegation by the veteran or objective evidence of record 
that his erectile dysfunction affects his employment.  
Further, even if the veteran were awarded service connection 
for erectile dysfunction, under the appropriate schedular 
criteria, the veteran would still not meet the percentage 
criteria of 38 C.F.R. § 4.16(a).  Therefore, the Board cannot 
conclude that the TDIU claim is inextricably intertwined with 
the service connection for erectile dysfunction issue on 
appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
As such, the Board will continue to consider if the veteran 
is entitled to TDIU prior to August 14, 2003.  

Prior to August 14, 2003, the veteran had the following 
service-connected disabilities: a gunshot wound to the left 
foot, rated as 10 percent disabling; Type II diabetes 
mellitus, rated as 20 percent disabling; and PTSD, rated as 
30 percent disabling.  The combined service-connected 
disability rating is 50 percent.  As discussed above, the 
Board has reviewed the service-connected conditions, and 
found no basis to increase the evaluations.  Therefore, the 
percentage criteria of 38 C.F.R. § 4.16(a) are not met prior 
to August 14, 2003.

Consequently, the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  38 C.F.R. § 4.16(b).  In this 
regard, the Board finds no basis for an extra-schedular award 
of TDIU.  
                         
In this case, as in Van Noose, supra, there simply is no 
evidence of unusual or exceptional circumstances to warrant a 
total disability rating based on the veteran's service-
connected disabilities alone.  

Specifically, although noting that the veteran is unemployed, 
the February 2003 VA psychiatric examiner indicated 
improvement in the veteran's psychiatric condition.   
In addition, another February 2003 VA examiner opined that 
the veteran was still employable despite his service-
connected disabilities.  This opinion provides strong 
evidence against the TDIU claim, and is largely supported by 
the evidence of record.   In fact, Social Security 
Administration (SSA) records also discuss nonservice-
connected breathing difficulties, vertigo (dizziness), and 
syncope as limiting his ability to work.  The veteran also 
has a history of nonservice-connected alcohol dependence, and 
the February 2003 VA psychiatric examiner noted that the 
veteran still drinks 9 ounces of alcohol daily, providing 
evidence against the TDIU claim.      

The Board acknowledges that the Social Security 
Administration ultimately determined in 2001 that the veteran 
was disabled due to affective disorder and an anxiety-related 
disorder.  The veteran is not service connected for either of 
these conditions.  The Board finds that the determination of 
disability in 2001 by the SSA is less probative than the 
findings of the February 2003 VA examiners who indicated that 
the veteran's PTSD had improved and that he was employable.  
Simply stated, the post-service medical record is found to 
provide very negative evidence against this claim.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU prior to August 14, 
2003.  38 C.F.R. § 4.3.  The veteran does not meet the 
percentage criteria under 38 C.F.R. § 4.16(a), and the 
evidence does not otherwise demonstrate an inability to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.  Other nonservice-
connected conditions have also been found to impact his 
employment.  His 50 percent combined schedular evaluation 
prior to August 14, 2003 adequately reflects the impairment 
in earning capacity due to his service-connected 
disabilities.  See 38 C.F.R. § 4.1 (disability ratings are 
based on average impairment of earning capacity).  Therefore, 
the TDIU appeal is denied.   

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in June 
2001, December 2002, and May 2003, the RO advised the veteran 
of the evidence needed to substantiate his service connection 
and increased rating claims and explained what evidence VA 
was obligated to obtain or to assist the veteran in obtaining 
and what information or evidence the veteran was responsible 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

The Board observes that the RO issued the initial VCAA notice 
letters prior to both the December 2001 and April 2003 
adverse determinations on appeal.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  However, no letter asked the 
veteran to provide any evidence in his possession that 
pertains to the claims. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the personal lay statements he 
submitted and the SSA records he informed the VA of.  
Moreover, the VCAA letters, rating decisions, and statements 
of the case (SOCs) advised the veteran of what missing 
evidence was relevant and necessary to demonstrate service 
connection and higher ratings for the various issues on 
appeal.  Additionally, the VCAA letters dated in June 2001 
and December 2002 advised the veteran that the VA would 
obtain "any additional information or evidence."  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of notice to the veteran 
is harmless error.

The notification letters did not include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
With respect to the service connection for skin cancer claim, 
since service connection is being denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in failing to 
provide this notice.  As for increased rating claims, since a 
disability rating and effective date have already been 
granted, the lack of Dingess notice is harmless error.  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SSA records, relevant VA treatment records, 
and several VA examinations and opinions.  There is no 
indication in the claims folder that the veteran identified 
and authorized VA to obtain any private medical records.  
Neither the veteran nor his representative has stated that 
any additional evidence remains outstanding.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's skin cancer claim.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 C.F.R. § 
3.159(c)(4)(i).  

Simply stated, the standards of McLendon are not met in this 
case.  SMRs and are negative for skin cancer during service.  
Further, post-service records do not record any skin cancer 
until 30 years after service.  In addition, no health care 
provider has associated any current skin cancer with service 
decades earlier.  As a whole, service and post-service 
medical records provide no basis to grant the skin cancer 
claim, and in fact provide evidence against the claim, such 
that no basis for a VA examination is warranted.

Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for skin cancer, to include as due to 
herbicide exposure is denied.  

A disability rating greater than 10 percent for residuals of 
a gunshot wound to the left foot, Muscle Group X is denied. 

An initial disability rating greater than 20 percent for Type 
II diabetes mellitus is denied.    

An initial disability rating greater than 30 percent for PTSD 
is denied.    

Entitlement to TDIU prior to August 14, 2003 is denied.  


REMAND

With regard to the service connection for erectile 
dysfunction claim, the Board finds that additional 
development is required.

First, a review of the claims folder fails to reveal a VCAA 
notice letter that provides the notice contemplated by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.59.  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  In this respect, none of the VCAA 
letters of record provided the veteran notice specific to the 
erectile dysfunction issue on appeal.  

Thus, VA must notify the claimant and his representative of 
any information or lay or medical evidence not previously 
provided that is necessary to establish either service 
connection or secondary service connection for erectile 
dysfunction.  38 C.F.R. § 3.159(b)(1).  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  The notice should also 
ask the claimant to provide any evidence in his possession 
that pertains to the claim. Id.  The VCAA notice should also 
be compliant with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
  
Second, the veteran stated to the February 2003 VA examiner 
that he experienced symptoms of erectile dysfunction for one 
year prior to the examination.  The examiner concluded that 
the veteran's erectile dysfunction was not secondary to his 
Type II diabetes mellitus, because beta-blocker, PTSD, 
alcohol dependence, and tobacco disorder could all cause 
impotence.  However, the veteran was subsequently diagnosed 
with prostate cancer and service-connected at 100 percent as 
of August 14, 2003.  He was scheduled for prostate surgery 
for September 2003.  The February 2003 examiner, however, was 
not aware of this diagnosis that may further clarify the 
etiology of his erectile dysfunction.  

Consequently, the previous medical opinion is incomplete, 
lacking review of all the relevant evidence of record.  As a 
result, it is entitled to very limited probative value.  
Accordingly, a remand is required for the February 2003 
examiner to reassess his opinion after review of additional 
VA treatment records showing prostate cancer.  Another VA 
examination is not necessary in order to provide this 
opinion, unless the February 2003 physician is no longer 
available.     

Accordingly, the case is REMANDED for the following action:

1.	The RO should secure any additional VA 
treatment records from August 2003 to 
the present and associate them with the 
claims folder.  

2.	With regard to his erectile dysfunction 
claim, the RO must notify the veteran 
and his representative of any 
information or lay or medical evidence 
not previously provided that is 
necessary to substantiate service 
connection or secondary service 
connection for erectile dysfunction and 
of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
should also ask the veteran to provide 
any evidence in his possession that 
pertains to the claim.  The notice must 
comply with 38 C.F.R. § 3.159(b)(1) and 
also the recent United States Court of 
Appeals for Veterans Claims (Court) 
decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

3.	Upon securing the above VA treatment 
records showing treatment for prostate 
cancer since 2003, the RO should 
request that the February 2003 VA 
examiner provide an addendum to his 
previous opinion as to whether it is at 
least as likely as not (a 50 percent 
probability) that any current erectile 
dysfunction is proximately due to, or 
is permanently aggravated by, the 
veteran's service-connected prostate 
cancer or service-connected PTSD.  The 
claims folder must be made available 
for review for the examination and the 
examination report must state whether 
such review was accomplished.  Another 
VA examination is not necessary in 
order to provide this opinion, unless 
this doctor is not available.    

4.	After completing the above development, 
the RO should readjudicate the erectile 
dysfunction issue on appeal, 
considering any new evidence secured 
since the May 2004 SOC.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


